EARL W. SMITH, Justice,
dissenting.
I respectfully dissent to part I of the majority’s opinion reversing the trial court’s judgment as to taxes owed for the years 1977-1979. The majority’s statement and interpretation of ultimate issue (4) as one of the criteria for exemption is not consistent with the language of Tex.Rev. Civ.Stat.Ann. art. 7150 § 2(a) (1960) or the act as a whole. The clause, “operating under a State or National Organization of like character,” refers to the nature or character of the association as one operating for the joint and threefold purpose stat*363ed in section 2(a) of the article. Special issues 1, 2, and 3 set out in the majority-opinion, are immaterial unless there is first a finding that the association was operating under an organization that could be characterized as one for the joint and threefold development of boys and girls. Thus, the trial court acted properly in disregarding the jury’s answers to these special issues.
The evidence clearly illustrated that the association is not an organization of that nature. The association’s charter sets out the purposes of the Texas Conference of Seventh-Day Adventists as follows:
SECOND: The particular business and objects for which this corporation is formed are for the purpose of diffusing moral and religious knowledge throughout the entire world by means of churches, organizations, publishing houses, medical or health institutions, educational institutions, publications, missionary agencies, and all other instrumentalities and methods appropriate and available for and tending to the advancement of such ends and aims, and to that end to receive loans, gifts, and deposits of money; to issue notes; to grant annuities; to make loans; to acquire, possess, and hold title to real, personal, and mixed estates in this or foreigh [sic] countries, either in trust or otherwise, by gift, bequest, devise, or purchase, and to have power to pledge, incumber, sell, and convey the same by such mortgage or other instrument of security or conveyance as may be suitable; it being, however, expressly declared that this corporation is not for personal profit or gain to anyone, but that all its property and effects must be used and expended in carrying into effect the aims, ends, and objects of its existence.
This, as well as other evidence particularly cited and quoted in part II of the majority opinion, shows that the Texas Conference was not the type of organization that this exemption was intended to cover.
The language of article 7150 § 2(a) quoted above and in the majority opinion is identical to language found in Tex. Const. Ann. art. VIII § 2 (1955) and as stated by the majority, cannot be expanded upon. The majority’s interpretation is an unconstitutional expansion of this provision. Houston v. South Park Baptist Church, 393 S.W.2d 354, 356 (Tex.Civ.App.1965, writ ref’d).
The school district’s restrictive interpretation of the meaning of article 7150 § 2(a) is also supported by the rules of construction of statutes. “Where a question of exemption from taxation is involved, the statute must be construed liberally in favor of the taxing authority, and strictly against the person claiming the exemption....” Bullock v. Ramada Texas, Inc., 586 S.W.2d 651, 653 (Tex.Civ.App.1979, writ ref’d n.r.e.) (emphasis in original); see also Bullock v. National Bancshares Corp., 584 S.W.2d 268, 272 (Tex.1979). The wording of article 7150 § 2(a) does not affirmatively show an exemption in favor of the association as required by the standard of Bullock v. National Bancshares, supra.
Texas Rev.Civ.Stat.Ann. art. 10 § 6 (1969) provides in part that “[i]n all interpretations, the court shall look diligently for the intention of the Legislature....” In construing statutes, courts must determine the legislative intent from the statute as a whole and construe it to give effect to the Legislature’s purpose. Citizen’s Bank of Bryan v. First State Bank, Hearne, 580 S.W.2d 344, 348 (Tex.1979). Article 7150 is divided into sections, most of which are headed by the type of organization which owns the property i.e., § 1 Schools and Churches, § 4(a) Districts and Authorities, § 5 County Buildings, etc., and then setting out what types of property are to be exempt. Thus the legislative intent is that the taxpayer must be the type of organization listed before the property listed may be exempt. While § 2(a) might be susceptible of the majority’s construction if it were standing alone, the entire statute shows that the legislative intent was otherwise. See Barr v. Bernhard, 562 S.W.2d 844 (Tex.1978); Calvert v. Texas Pipe Line *364Company, 517 S.W.2d 777 (Tex.1974); Ex parte Roloff, 510 S.W.2d 913 (Tex.1974).
Article 10 § 6 provides in full that “[i]n all interpretations, the court shall look diligently for the intention of the Legislature, keeping in view at all times the old law, the evil and the remedy.” The old law in this case was no exemptions for organizations with the threefold purpose, specifically the YMCA. The Legislature passed present article 7150 § 2 to provide an exemption for the YMCA. The old version of the act, Tex.Rev.Civ.Stat. Art. 7507, subd. la (1914), was held unconstitutional in City of San Antonio v. YMCA, 285 S.W. 844 (Tex.Civ.App.1926, writ ref’d). In response to that opinion, article VIII § 2 was added to our State Constitution to allow an exemption for organizations of the nature of the YMCA because they did not fit within the exemptions for churches. See Interpretive Commentary Tex.Const.Ann. art. VIII § 2 (1955). Again, article 7150 § 2(a) follows exactly the language of the Constitution. The legislative intent was to provide an exemption for associations which operate under a State or National organization the character of which is to promote the religious, educational, and physical development of boys and girls, since they do not fit within the definition to be exempt as a church. See City of San Antonio v. YMCA, supra. Appellant fits within the church exemption1 and not within the “exemption for religious, educational and physical development associations.” I concur as to the exemption for the chapel and surrounding grounds and dissent in the holding that the entire ranch was exempt under article 7150 § 2(a) for the years 1977-79.

. No contention is made by appellant that the entire 864 acres falls within the church exemptions.